DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 2/1/22 and IDS filed on 11/10/20; 4/7/21; 11/23/21 and 4/28/22. Claims 1-12 are pending in the application.
Election/Restrictions
	Applicants are notified that election of species is withdrawn.
Claims 1-12 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.What is meant by “wherein the cationic polymer is polyquaternium-37 supplied in a sold form “ in claim 5 ? Specification at page 6, ll. 10-11 teaches that Polyquaternium 37 is preferred  that is with the trade name Cosmedia Ultra gel supplied in “sold form”. What is exactly “sold form” ? Does that mean it is sold by particular vendor ?
2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation  “G isC1-C8 alkyl “ and the claim also recites “preferably methyl” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation  “preferably at least about 100  Pa “ and the claim also recites “more preferably at least about 150 Pa, still more preferably at least about 200 Pa, even more preferably at least about 250 Pa, and preferably up to about 1000 Pa, more preferably up to about 800 Pa, still more preferably up to about 600 Pa, even more preferably up to about 450 Pa” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation  “viscosity of from about 7000 cP to about 28000 cP “ and the claim also recites “preferably from about 9000 cP to about 25000 cP, more preferably from about 11000 cP to about 23000 cP” which is the narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
4.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation  “ ratio of from about 3:7 to about 9:1 “ and the claim also recites “preferably from about 4:6 to about 8:2 and  more preferably from about5:5 to about 7:3” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
5. Claim 10 recites the broad recitation  “preferably at least about 100  Pa “ and the claim also recites “more preferably at least about 150 Pa, still more preferably at least about 200 Pa, even more preferably at least about 250 Pa, and preferably up to about 1000 Pa, more preferably up to about 800 Pa, still more preferably up to about 600 Pa, even more preferably up to about 450 Pa”.  Claim is ambiguous also in view of preferably, and more preferably . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) .
The effective filing date of instant application based upon the provisional application is 8/30/2019.
WO 2018/178339 (‘339) is cited in the IDS dated 4/7/21 and the effective filing date of wo document is 3/31/17 and the effective filing date of US 2018/0360725 (‘725) is 12/15/2017 and the effective filing date of US 2021/0069081 (‘081) is 1/16/2018. All these references are competent references in view of earlier filing dates.
WO ‘339 at page 1, ll. 5-8 teaches:

    PNG
    media_image1.png
    88
    508
    media_image1.png
    Greyscale

	Thus, WO teaches claimed hair conditioning product comprising a first composition and a second composition (claim 1) and at page 2, ll. 14-21 teaches:

    PNG
    media_image2.png
    116
    537
    media_image2.png
    Greyscale

WO also teaches claimed first compostion comprising claimed cationic surfactant and aqueous carrier  and oxyalkylenated silicones (claimed silicones, which can be present in first or second composition) drawn to claims 1 and claim, 6 wherein the first compostion comprises silicone compound. WO document teaches mixing first and second composition (claim 9). 
WO document teaches claimed second composition comprising aqueous carrier and at page 32, last two lines teaches that the second composition preferably comprises one or more cationic polymers and thus the above teaching teaches claim 1 of instant application. 
WO document at page 44 teaches first composition also known as base composition. See below.

    PNG
    media_image3.png
    453
    572
    media_image3.png
    Greyscale



The above composition which is drawn to the claimed first composition exemplifies claimed cationic surfactant and claimed aqueous carrier and claimed silicones and also claimed fatty compounds (myristyl alcohol drawn to fatty alcohol which is a fatty compound). 
WO document at page 45 teaches second composition also known as booster composition. See below.

    PNG
    media_image4.png
    452
    612
    media_image4.png
    Greyscale

 
See composition B1, (claimed second composition  comprises silicone (claim 1) and  free of fatty compound (claim 2) and free of cationic surfactant (claim 3).
WO document at page 41, ll. 10-13 teaches the weight ratio of mixing first and second compositions and it teaches weight ratio of 1:1 and this meets claimed ratio of 5:5 which is 1:1 of claim 12. WO document teaches the claimed first and second compositions with claimed ingredients drawn to claim 1 and thus meet sheer stress of first composition of claim 10 and the viscosity of claim 11 for the second composition. WO  document at page 46, ll7-8 teaches that the composition B2 ( mixing base compostion with B1) leads to good performance in detangling, smooth feel, coating of the hair and sheen.

The difference between WO document and instant application is WO document does not teach the claimed cationic polymer, which is polyquatyernium-37 in second composition.
US ‘725 teaches hair conditioning compositions having cationic polymers with certain charge density, which provides long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes (abstract) and teaches at ¶ [0010] cationic polymers with charge density of 4.5 to 6.5 and at ¶[0012] teaches the preferred cationic polymer which is polyquaternium-37 (claims 4). US ‘725 does not explicitly teach the exact charge density value. 
US ‘081 teaches at ¶[0035] claimed Polyquaternium 37 having charge density of 4.8 which is Cosmedia Ultra gel  300. This is the same polyquaternium in sold form taught by instant specification at page 6, ll. 10-11).
US ‘725 thus teaches the limitation of claim 5, in view of US ‘081. US ‘725 under example 1 exemplifies polyquaternium-37 and water ( composition A) and this example is free of fatty compound and also free of cationic surfactant  (claims 2-3). See also compostion B and this example is free of fatty compound and also free of cationic surfactant  (claims 2-3). See ¶¶[0070 and 0072] for test results.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare two compositions (first and second compositions) taught by WO document wherein the first compostion comprising  cationic surfactant, silicone, fatty alcohol and water taught and exemplified by WO and prepare second compostion with water and cationic polymer but use polyquaternium-37 as the cationic polymer taught by US ‘725 in the second composition of WO with the reasonable expectation of success that the when the two compositions are mixed and applied to hair, the hair not only exhibits good performance in detangling, smooth feel, and sheen but also provides long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes. This is a prima facie case of obviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) as applied to claims 1-6 and 9-12 above, and further in view of US 2015/0093347 (‘347).
WO document exemplifies and teaches silicones in the first composition sand amino silicones in the second compostion at page 15-23  but not the silicones drawn to claims 7-8.
US ‘347 teaches hair conditioning compositions with cationic surfactant, fatty compound and aqueous carrier which provides improved friction reduction on wet hair and provides improved deposition of cationic compound, fatty compound and silicone compounds (abstract) and at ¶¶[0091 and 0092] teaches:

    PNG
    media_image5.png
    742
    570
    media_image5.png
    Greyscale


Thus US ‘347 teaches the limitation of  claims 7-8. See also example 2, which teaches claimed cationic compound, fatty alcohol and silicone compound and water.

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare two compositions (first and second compositions) taught by WO document wherein the first compostion comprising  cationic surfactant, fatty alcohol and water taught and exemplified by WO and substitute the silicone with another silicone in the base composition  taught exemplified in US ‘347 and prepare second compostion with water and cationic polymer but use polyquaternium-37 as the cationic polymer taught by US ‘725 in the second composition of WO with the reasonable expectation of success that the when the two compositions are mixed and applied to hair, the hair exhibits good performance in detangling, smooth feel, and sheen and  provides improved friction reduction on wet hair and provides improved deposition of cationic compound, fatty compound and silicone compounds  long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes. This is a prima facie case of obviousness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619